Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The phrase a whole number being 2 or more was a basis for rejection according to the Japanese office NPL document in IDS 1/14/2022. The equivalent phrase in the current application is “n being a whole number at least equal to 2”. The examiner concurs that the phrase is less than ideal. The issue does not rise to the level of indefiniteness under 35 USC 112 2nd paragraph. The phrase in question clearly means sets that n is a whole number and that number must be 2 or greater. The claim is therefore definite and in compliance with 35 USC 112 2nd paragraph.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “substantial axial symmetry on order n relative to a central axis” … “inertial regulating member comprises a number n of rigid portions interconnected in pairs by n elastic coupling links” in combination with the other limitations of claim 1. 

Winkler (US 9465363) teaches an oscillator with N=4 rigid weights figure 13 connected to an intermediate member by N=4 elastic supports and connected to each other by N=4 elastic arms. Winkler does not teach the claimed “interconnected in pairs by N elastic coupling links. Such a limitation would necessitate 8 elastic arms, but Winkler only employs 4 such elastic arms. Winkler does have 8 total arms, but 4 of these arms are necessary to read on the limitation “n elastic suspension links respectively . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2-25-22
/SEAN KAYES/Primary Examiner, Art Unit 2844